Simmons Bedding Company Obtains Extensions of Current Forbearance Periods to November 16, 2009 ATLANTA, October 1, 2009 – Simmons Bedding Company (“Simmons Bedding”), a subsidiary of Simmons Company (“Simmons”) and a leading manufacturer of premium-branded bedding products, today announced that, in connection with the restructuring plan (“Plan”) it disclosed on Friday, September 25, 2009, it has reached agreements with the majority of its senior bank lenders and the majority of the holders of its $200.0 million 7.875% senior subordinated notes (“senior notes”) to extend their forbearance periods from September 30, 2009 to November 16, 2009. The senior bank lenders’ extension is subject to continued progress under the Plan. Simmons and its subsidiaries are expected to launch a formal process to solicit votes for the Plan from the senior bank lenders and holders of the senior notes and Simmons’ 10% discount notes as soon as solicitation materials are ready. The solicitation process is expected to be completed within 30 days after launching. Further information regarding the Plan is available through a Form 8-K that was filed on September 25, 2009 by Simmons with the U.S. Securities and Exchange Commission. About Simmons Bedding Company
